PER CURIAM.
Upon consideration of the motion to quash the appeal because of the appellant’s failure to prosecute the same in accordance with appellate rules, the Court has examined the record on appeal filed by appellant from which is affirmatively appears that this purported appeal from a decision of the district court is not taken from a decision of such court which initially passed upon the validity of a state statute or federal statute or treaty or initially construed a controlling provision of the Florida or United States Constitutions. These facts affirmatively appearing on the face of the record in this cause, it is, sua sponte,
Ordered that this appeal be and the same is hereby dismissed.
TERRELL, C. J., and HOBSON, ROBERTS, DREW and THORNAL, JJ., concur.